Citation Nr: 1706094	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-05 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left knee disability. 

2. Entitlement to a rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1999 to June 2002 and January 2004 to January 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that VA bilateral knee examinations from December 2011 and July 2016 do not fully comport with the requirements of Correia and therefore may be inadequate.  While the examinations addressed active and weight-bearing motion, they did not address passive or nonweight-bearing motion.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA bilateral knee examination is necessary. 

Additionally, the Veteran's representative stated in September 2016 correspondence that the Veteran intended "to present additional medical evidence and/or an Independent Medical Opinion (IMO) in support of the sought increased evaluation."  To date, no additional medical evidence or opinion has been submitted.  The RO should attempt to contact the Veteran and his representative to seek out any additional medical evidence pertaining to his increased rating claims and consider such evidence when reevaluating the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran and his representative to identify any outstanding medical records or opinions for his bilateral knee disability (records of which are not already associated with the claims file or established to be unavailable).  If there are any outstanding VA records, the AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his knee disabilities disability (i.e., update the records of his VA treatment to the present time).

If there are outstanding private records, the AOJ should provide all releases necessary for VA to obtain all identified private records or opinions.  If any private records or opinions identified are not received pursuant to the AOJ's request, the Veteran and his representative should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

2. The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral knee disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.  

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

3. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

